At oral argument, EPA represented that it could issue a final decision with respect to petitioners' objections within 90 days of an order issued by this court. EPA is hereby ordered to issue, no later than 90 days after the filing of this order, a full and final decision on LULAC's objections pursuant to 21 U.S.C. § 346a(g)(2)(C). Given this resolution, we need not-and do not-decide any other issue urged by the parties. The en banc court shall retain jurisdiction over this and any related cases.
PETITION GRANTED.